Title: From John Adams to Tristram Dalton, 22 February 1799
From: Adams, John
To: Dalton, Tristram



Dear Sir
Philadelphia Feb 22d 1799

I must beg your pardon for neglecting to answer your friendly letters for which I am obliged to you
If congress moves the publick offices must all move as the law now stands. But all the prophets could not foresee what will happen in a year. I suppose the government will move. If there is any thing in particular that you have in view I pray you to indicate it. My disposition is so good that it is a mortification to me that I have not been able to serve you.
My regards to Mrs. Dalton and the Family. Mrs. Adams I fear is not so well as she had been for some time. The story of her being here was I suppose only state trick

John Adams